DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ende et al. “Large Area Photonic Flash Soldering of Thin Chips on Flex Foils for Flexible Electronic Systems: In Situ Temperature Measurements and Thermal Modelling” (IDS) (hereafter Ende) in view of JP-2015192104A (hereafter JP ‘104). 
With respect to claim 1, teaches Ende  a method for bonding a chip to a substrate by a heat bonding material disposed there between, wherein the heat bonding material has material properties which cause the heat bonding material to form a bond when a temperature of the heat bonding material is elevated to a bonding temperature, the method comprising: applying, using a flash lamp, a light pulse to the chip to momentarily increase a temperature of the chip to 
With respect to claim 1, Ende does not teach pre-heating at least the substrate from an initial temperature to an elevated temperature remaining below a glass transition temperature of the substrate.
However, JP ‘104 teaches pre-heating at least the substrate from an initial temperature to an elevated temperature remaining below a glass transition temperature of the substrate (abstract).
At the time the claimed invention was filed it would have been obvious to one of ordinary skill in the art to utilize the preheating of JP ‘104 with the process of Ende in order to reduce the amount of energy required for soldering and prevent the component(s) from being damaged during preheating.
With respect to claim 2, Ende teaches determining a minimum elevated temperature by a lowest elevated temperature from which the temperature of the chip can be momentarily increased by the light pulse for forming a bond by means of the heat bonding material without damaging at least one of the chip or substrate, the lowest elevated temperature being higher than the initial temperature, determining a maximum elevated temperature as the glass transition temperature, and selecting the elevated temperature between the minimum elevated temperature and the maximum elevated temperature (pages 1175-1183).  Note that the claimed steps were intrinsically performed during the modelling of Ende.  Furthermore, it has been held 
 With respect to claim 3, Ende teaches wherein the elevated temperature is at least 50.degree. C (pages 1175-1183). 
With respect to claim 4, Ende teaches wherein the elevated temperature is in a range of 0.5 to 50% degrees Celsius smaller than a lowest damage temperature of the chip or the glass transition temperature of the substrate (pages 1175-1183). 
With respect to claim 5, Ende teaches wherein a damage temperature of the chip is higher than the glass transition temperature of the substrate, wherein the damage temperature of the chip is defined as a minimum temperature at which the chip loses essential functionality when maintained over a period of time exceeding one second (pages 1175-1183). 
With respect to claim 6, Ende teaches wherein the bonding temperature is between the damage temperature of the chip and the glass transition temperature of the substrate (pages 1175-1183). 
With respect to claim 10, Ende teaches wherein the substrate is flexible and the method is carried out using roll-to-roll processing, wherein during the roll-to-roll processing,  (page 1175).  Note that in the collective process of Ende and JP ‘104 the pre-heating would be intrinsically performed first and followed by the flash lamp photonic heat bonding of the chip to the substrate. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ende and JP ‘104 as applied to claim 1 above, and further in view of Trabucco (US 5,899,737).
With respect to claims 7, Ende and JP ‘104 do not teach wherein a mask is arranged over a portion of the substrate for at least partly blocking the light pulse from reaching at least a portion of the substrate. However, Trabucco teaches wherein a mask is arranged over a portion 
At the time the claimed invention was filed it would have been obvious to one of ordinary skill in the art to utilize the mask of Trabucco in the collective process of Ende and JP ‘104 in order to deliver heating light to only the required areas of the component being bonded.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ende and JP ‘104 as applied to claim 1 above, and further in view of Kalmbach et al. (US 2011/0163085A1) (hereafter Kalmbach).
With respect to claims 8-9, Ende teaches a light source being arranged above for providing a light pulse for heat bonding (pages 1175-1183), while Kalmbach teaches preheating from below (figure 2; and paragraph 31).  Note that the preheating of Kalbach is considered continuous in view of the broadest reasonable interpretation. 
At the time the claimed invention was filed it would have been obvious to one of ordinary skill in the art to utilize the collecting heating configuration of Ende and Kalmbach in order to provide adequate clearance for both heating means.

Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that neither Ende nor JP T04 indicates an awareness of the above-discussed technological problem, of damaging the substrate and/or the chip, encountered when attempting to bond a chip to a substrate, using heat bonding, at a temperature exceeding the glass transition temperature of the substrate; and the cited references describe the particularized solution (of Applicant’s claimed invention) of preheating wherein the chip and/or substrate momentarily reaches a temperature above the glass transition temperature for a period of time less than 100 ms.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The applicant also argues that Ende, upon which the Office action primarily relies, describes photonic soldering without preheating. The Office action, at page 3 (second paragraph), concedes that Ende indeed does not describe Applicant’s claimed “preheating” operation (i.e., preheating at least the substrate from an initial temperature to an elevated temperature remaining below a glass transition temperature of the substrate). JP ’104, upon which the Office action relies to fill admitted gaps in Ende regarding Applicant’s claimed “preheating”, describes flip-chip bonding wherein a semiconductor chip (2) is flip-chip thermocompression-bonded to a substrate (3) via a thermosetting resin (6). Solder bumps deposited on the chip pads are reflowed/remelted by thermocompression (heat-pressing) to complete the interconnect.  Moreover, the preheating in JP’104 is for the thermosetting resin (6). The preheating is performed below the curing temperature of the thermosetting resin (6) for reducing the viscosity of said resin (6) to an appropriate value, see e.g. paragraph [0005 ], [0016] and [0031] of JP’104. As such, JP T04 describes a preheating of the thermosetting resin that is irrelevant to Applicant’s claimed preheating to achieve photonic soldering where the temperature rises above the glass transition for a prescribed period that is less than 100 ms. Nowhere does JP ‘104 disclose that the preheating step of a bonding operation prevents damage to the substrate. As such, the Office action, at page 3, paragraph 4, improperly asserts that the teachings of JP ‘104 would have been applied to Ende, in a way that resulted in Applicant’s claimed invention, “to reduce the amount of energy required for solder and prevent the components from being damaged during preheating. ”  Moreover, the Office Action does not provide any indication of a problem in Ende or JP ‘104 that would provide a reason for modifying Ende, in view of JP ‘104 in a way that would result in Applicant’s specifically claimed invention. As noted above, JP’ 104 does not suggest the use of preheating for preventing damage to the substrate. Instead, preheating is merely carried out in relation to the thermosetting resin (6). The thermosetting resin (6) ofJP ‘104 is not even used in the photonic soldering operation described in Ende. Ende et al. is not concerned with thermosetting resin and its viscosity. Hence, there is no incentive for the skilled person in the art to adapt the teaching of Ende et al. to include JP’104’s preheating (of the thermosetting resin).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Ende and JP ‘104 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, prior art reference from the field of applicant’s endeavor, which is soldering.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The examiner maintains that it’s obvious to combine the preheating of JP ‘104 with the photonic soldering of Ende for the reasons set forth in the obviousness rejection above.  In JP ‘104 the solder bumps (5) are preheated with the thermosetting resin (6), and the assembly is immediately bonded after preheating (note the figures; and paragraphs 10, 24-26, and 31).  Thus, when bonding occurs in JP ‘104 the solder is still at an elevated temperature and less thermal energy is required for bonding.  The lower the amount of thermal energy applied during bonding, the less the likelihood of thermal degradation.  In addition, since less thermal energy is required to complete bonding it is also possible to perform the bonding step more quickly.  Consequently, the examiner maintains that a proper prima facie case of obviousness has been established.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735